Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to an amendment from a non-final office action filed on February 5, 2021.  There are thirteen claims pending and eleven claims under consideration. Claim 9 has been cancelled. Claims 7 and 8 have been withdrawn as claims directed to non-elected inventions.  This is the third action on the merits.  
Withdrawn Rejections/Objections
	Applicant is notified that any outstanding rejection/objection that is not expresslymaintained in this office action has been withdrawn or rendered moot in view ofapplicant's amendments and/or remarks. 

Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14 appears to improperly be numbered “clam 10” in the claim set filed on February 5, 2021.  No new matter is permitted.  Appropriate correction is required.  
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-6 and 10-14 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a 1 and R2 are (C1-C3) alkyl, does not reasonably provide enablement for any other variables of R1 and R2.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Applicants have argued that the Specification teaches how to prepare compounds of the instant application and points the Examiner to pages 11-24 of the Specification, which teaches various ways of preparing compounds of Formula (I). 
Applicants have correctly pointed out that these compounds could be “prepared” via a synthetic organic chemical pathway, the Examiner is not arguing this point. However, the Applicants have not discussed the second step in the enablement argument. The question that must be asked is, “From the examples given, would one skilled in the art find the provided examples representative of the full scope of the claim?  The standard to be used is that of "one skilled in the art."  The question that must be asked is, “From the examples given, would one skilled in the art find the provided examples representative of the full scope of the claim to synthesize compounds where R1 can be (C1-C6)alkyl, (C1-C6)cyanoalkyl, (C1-C6)hydroxyalkyl, (C1-C6)alkoxy-(C1-C6)alkyl, (C1-C6)haloalkyl, (C2-C6)alkenyl, (C2-C6)haloalkenyl, (C2-C6)alkynyl, (C2-C6)haloalkynyl or (C3-C8)cycloalkyl, and R2 could be is hydrogen, (C1-C6)alkyl, (C1-C6)haloalkyl, (C1-C6)cyanoalkyl, (C1-
C6)hydroxyalkyl, (C1-C6)alkoxy-(C1-C6)alkyl, (C1-C6)haloalkoxy-(C1-C6)alkyl, (C2-C6)alkenyl, (C2-C6)alkenyloxy-(C1-C6)alkyl, (C2-C6)haloalkenyloxy-(C1-C6)alkyl, (C2-C6)haloalkenyl, (C2-C6)cyanoalkenyl, (C2-C6)alkynyl, (C2-C6)alkynyloxy-(C1-C6)alkyl, (C2-C6)haloalkynyloxy-(C1-C6)alkyl, (C2-C6)haloalkynyl, (C2-C6)cyanoalkynyl, (C3-8)cycloalkyl, (C3-C8)cycloalkyl-(C3-C8)cycloalkyl, (C1-C6)alkyl-(C3-C8)cycloalkyl, halo(C3-C8)cycloalkyl, cyano(C3-C8)cycloalkyl, (Ci-C6)alkylthio-(C1-C6)alkyl, (C1-C6)haloalkylthio-(C1-C6)alkyl,    (C1-C6)alkylsulfinyl-(C1-C6)alkyl,    (C1-
C6)haloalkylsulfinyl-(C1-C6)alkyl, (C1-C6)alkylsulfonyl-(C1-C6)alkyl, (C1-C6)haloalkyl-sulfonyl-(C1-C6)alkyl, (C1-C6)alkylcarbonyl-(C1-C6)alkyl, (C1-C6)haloalkylcarbonyl-(C1-C6)alkyl, (C1-C6)alkoxycarbonyl-(C1-C6)alkyl or (C1-C6)haloalkoxycarbonyl-(C1-C6)alkyl. 
The compound core depicted with specific substituents represents a narrow subgenus for which applicant has provided sufficient guidance to make and use; however, this disclosure is not sufficient to allow extrapolation of the limited examples to enable the scope of the compounds instantly claimed or preventive agents.  Applicant has provided no working examples of any compositions where the compound of formula (1) did not contain the variables previously mentioned above in the present application.
	   There is no disagreement that the applicants have put forth examples of several compounds within the current specification, 19 examples to be exact. However, Applicants have provided working examples of some enabled embodiments. The Applicants presume that because examples have been shown that this is the final step and they are enabled.  However, this is not the case. Applicants have not discussed the second step in determining enablement.  The second step in determining the scope of enablement of a claim or claims is to ask, “Are the enabled embodiments representative of the full scope of the claim?”  It would seem acceptable for a chemist skilled in the art to determine that “if a chloro group was synthesized, then other halogen atoms, such as a fluoro or bromo group could be accomplished” or “if a dimethylamino group was synthesized, other alkyl amino groups could also be synthesized.”  So, to an extent, .    	
Conclusion
	Claims 1-6 and 10-14 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey H Murray/
Primary Examiner, Art Unit 1699